PER CURIAM.
The question raised by appellant has been rendered moot by virtue of the repeal of the contested statute, Chapter 15533, Laws of Florida, Special Acts of 1931, as amended by Chapter 67-2123, Laws of Florida, Special Acts of 1967. The City of Tampa will henceforth have its elections conducted pursuant to the State Election Code.
In addition, although the appellant has asked us to void the September 1967 mayoralty election held in the City of Tampa, *240he has cited us no law upon which we could validly take such an action.
Affirmed.
LILES, C. J., and PIERCE and HOB-SON, JJ., concur.